DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, Species IIB (Claims 8-12, 14-17, 19-27 in the reply filed on 08/24/2021 is acknowledged.  The traversal is on the ground(s) that that there is no undue burden on the Examiner and reasonable amount of Species are permitted by Rule 146. 
This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
the prior art applicable to one species would not likely be applicable to the other species.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or 08/24/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,756,089 B2. Although the claims at issue are not identical, they are not patentably distinct from each other since Claim 8 of the Application is broader and obvious over than Claim 1 of the Patent. See the table below. 

Current Application US 2020/0091151 A1
US 10,756,089 B2
Claim 8, A method for forming a hybrid semiconductor device structure, comprising: 
providing a substrate having a first region (a first transistor region) and a 
epitaxially forming alternating stacked films over the substrate; 
forming a trench in the alternating stacked films over the first region; and 









after forming the trench, 

patterning the alternating stacked films over the second region (a second transistor region) to obtain an alternating stacked fin. 

Claim 1, A method for forming a hybrid semiconductor transistor structure, comprising:
 providing a substrate; 



 forming a trench in the alternating stacked films over a first transistor region (a first region); 

and filling the trench over the first transistor region with a material different from that of the substrate, wherein the material is in direct contact with the alternating stacked films; 

after filling the trench over the first transistor region with the material partially 

removing the alternating stacked films over a second transistor region (a second region) and the material obtaining an alternating stacked fin and a fin, 

wherein the alternating stacked fin is formed from the alternating stacked films, 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 15, 16, 21-23 and 27 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Chang et al. (US 2013/0153993 A1).
Regarding Claim 8, Chang (Fig. 1-13) discloses a method for forming a hybrid semiconductor transistor structure, comprising: 
providing a substrate (104) having a first region (122) and a second region (120); 
epitaxially forming alternating stacked films (110, 112) over the substrate (104); 

after forming the trench, patterning the alternating stacked films (112, 110) over the second region (120) to obtain an alternating stacked fin (138) (Fig. 8).



Regarding Claim 15, Chang (Fig. 1-13) discloses a method for forming a hybrid semiconductor device structure, comprising: 
providing a substrate (104) having a first region (122) and a second region (120); 

partially removing the alternating stacked films (110/112) to form a trench (“the alternating layers of sacrificial material 112 and semiconductor material 110 as well as the top semiconductor layer 106 of the SOI substrate 102 may be etched with a conventional dry etch.” 0038) over the first region (122)  ; and 
after the trench is formed, 
patterning the alternating stacked films (110/112) over the second region (120) to form an alternating stacked fin (138) (Fig. 8).

Regarding Claim 16, Chang (Fig. 1-13) discloses the method of claim 15, further comprising: 
filling the trench with a semiconductor material (144) [0038];; and 
patterning the semiconductor material 144?) to form a semiconductor fin (156). 

Regarding Claim 21, Chang (Fig. 1-8) discloses a method for forming a semiconductor device structure, comprising
forming a stacked film (110, 112) over a substrate (104), wherein the stacked film (110, 112) has a plurality of first material layers (112) and a plurality of second material layers (110) laid out alternatively (Fig. 1);
replacing a portion of the stacked film (110, 112) with a semiconductor material (144) [0038]; 
patterning the stacked film (110, 112) to form an alternating stacked fin (138) (Fig. 8); and 
patterning the semiconductor material (144) to form a semiconductor fin (156) (Fig. 8).

Regarding Claim 22, Chang (Fig. 1-8) discloses the method of Claim 21, wherein 


Regarding Claim 23, Chang (Fig. 1-8) discloses the method of Claim 21, wherein 
the substrate (104 buried insulating layer) is made of a material other than that of the semiconductor fin (156) [0038].

Regarding Claim 27, Chang (Fig. 1-8) discloses the method of Claim 21, further comprising: 
releasing a plurality of nanostructures (142) from the alternating stacked fin (138); and 
forming at least one metal gate stack (146) to wrap around the nanostructures and to cover the semiconductor fin. [Fig. 13; 0060].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0153993 A1) in view of Liu et al. (US 2016/0005738 A1).
Regarding Claim 9, Chang (Fig. 1-9) discloses the method of Claim 8, further comprising: 
filling the trench over the first transistor region (122)  with a material (144) different from that of the substrate (104) [0038]; 
patterning the material (144) over the first region (122) to obtain a fin (156) (Fig. 9); and 
forming a dummy gate (126) (Fig. 5).
Chang does not explicitly disclose forming a dummy gate over the fin.
Liu (Fig. 1-13) discloses filling a trench (100H) over a first transistor region (region around 100H) with a material (120) different from that of the substrate (100); 
patterning the material (130) over the first region to obtain a fin (210) [0107] (Fig. 9); and 
forming a dummy gate (230/240) over the fin (210 for the purpose of forming the device via replacement gate method [0107]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Chang in view of Liu such that forming a dummy gate over the fin in order to form the device via replacement gate method [0107] i

Regarding Claim 10, Chang (Fig. 1-13) in view of Liu discloses the method of Claim 9, wherein patterning the alternating stacked films (110, 112 Chang) over a second region (120)  and patterning the material (144 Chang) over the first region (120 Chang) are performed concurrently (Fig. 8 Chang).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0153993 A1) in view of Liu et al. (US 2016/0005738 A1) and further in view of Peng et al. (US 2017/0104061 A1).
Regarding Claim 11, Chang (Fig. 1-9) in view of Liu discloses the method of Claim 9, further comprising: 
covering the fin (156)  over the first region (122) with a mask (148); 
releasing at least one nanostructure (142) from the alternating stacked fin (110, 112) (Fig. 12) [0054]; and 
removing the mask (148) covering the fin (156) (Fig. 13).

Peng (Fig. 22-24) discloses removing a mask (2062) covering a fin (310a) after an at least one nanostructure (102b) (Fig. 24. must be removed in order to form gate 2466 and 2470) is released in order to protect the fin a while processing is performed on the second fin [0055].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Chang in view of Liu and Peng such that removing the mask covering the fin after the at least one nanostructure is released in order to protect the fin a while processing is performed on the second fin [0055].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0153993 A1) in view of Peng et al. (US 2017/0104061 A1).
Regarding Claim 12, Chang (Fig. 1-9) in view of Liu discloses the method of claim 8, wherein 
the trench  (Fig. 2)
Chang does not explicitly disclose the trench is a tapered trench tapering toward the substrate. (Fig. 3, 5).
Peng discloses the trench (312) is a tapered trench tapering toward the substrate (100).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Chang in view of Peng such that the trench is a 


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0153993 A1).
Regarding Claim 24, Chang (Fig. 1-8) discloses the method of Claim 21, wherein 
the alternating stacked fin (138) and the semiconductor fin (156).
Chang further discloses varying semiconductor fin height [See thickness for layer 144; 0038] as well as varying alternating stacked fin height [See thickness for layers 112 and 110; 0032-0033]
Chang does not explicitly disclose that the alternating stacked fin and the semiconductor fin are formed to have respective topmost surfaces substantially level with each other.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Chang such that the alternating stacked fin and the semiconductor fin are formed to have respective topmost surfaces substantially level with each other by varying having respective thicknesses of 112, 110, 106/144 layer since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2013/0153993 A1) in view of Pouydebasque et al. (US 2009/0289304 A1).
Regarding Claim 25, Chang (Fig. 1-13) discloses the method of Claim 21, wherein 
the alternating stacked fin (138) and the semiconductor fin (156) 
Chang does not explicitly disclose the alternating stacked fin and the semiconductor fin are formed to have different widths.
Pouydebasque (Fig. 14) discloses an alternating stacked fin (448.1) and the semiconductor fin (468.1) are formed to have different widths (Fig. 14) for the purpose of forming a FinFET active layer stack having a stacking direction parallel to the silicon surface and form an optimum mobility schema for the multi-gate architectures [0096-0097].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Chang in view of  Pouydebasque such that the alternating stacked fin and the semiconductor fin are formed to have different widths in order to forming a FinFET active layer stack having a stacking direction parallel to the silicon surface and form an optimum mobility schema for the multi-gate architectures [0096-0097].

Regarding Claim 26, Chang (Fig. 1-13) in view of  Pouydebasque discloses the method of Claim 25, wherein the alternating stacked fin (448.1 Pouydebasque) is formed to be wider than the semiconductor fin (468.1 Pouydebasque) (Fig. 14 Pouydebasque) 



Allowable Subject Matter
Claim 14, 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
With regards to claim 14, none of the prior art teaches or suggests, alone or in
combination, “depositing a first dummy gate dielectric layer over the fin; removing the dummy gate over the fin to expose the first dummy gate dielectric layer; annealing the fin so as to transform the first dummy gate dielectric layer to a second dummy gate dielectric layer, wherein the second dummy gate dielectric layer is thicker than the first dummy gate dielectric layer; and removing the second dummy gate dielectric layer” in the combination required by the claim.

With regards to claim 17, none of the prior art teaches or suggests, alone or in


With regards to claim 19, none of the prior art teaches or suggests, alone or in
combination “depositing a first dummy gate dielectric layer over the semiconductor fin; removing the dummy gate to expose the first dummy gate dielectric layer; annealing the semiconductor fin so as to transform the first dummy gate dielectric layer to a second dummy gate dielectric layer, wherein the second dummy gate dielectric layer is thicker than the first dummy gate dielectric layer; and removing the second dummy gate dielectric layer. in the combination required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891